DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,013,750 to Kazmi, which discloses:
Claim 11: A modular robot arm (FIG. 19) comprising:
a base 17C securable to a support 24, the base having a base motorized joint (combination of 17e, 26);
an effector interface end (portions of the robot above 17A); and
at least one link 17A, 22, 23, 17B connecting the effector interface end to the base 17C, the at least one link 17A, 22, 23, 17B including[:]
a proximal cap interface 17B (see FIG. 15(a)) at a proximal end, the proximal cap interface 17B having a proximal receptacle body 19a with an open end (hole within 19a which accommodates base motorized joint 17e, 26), the proximal cap interface 17B connected to the base motorized joint 17e, 26 by the base motorized joint 17e, 26 inserted in the proximal receptacle body 19a via the open end thereof (see FIGS. 15(A) and 15(B)),
a distal cap interface 17A (for the sake of claim mapping, the interface 17 shown in FIG. 7 is understood to be analogous to 17A shown in FIG. 19) at an opposite distal end, the distal cap interface 17A having a distal receptacle body 17c (FIG. 7) with an open end (hole within 17c which accommodates second motorized joint 17e, 18), the distal cap interface 17A connected to a second motorized joint 17e, 18 (FIG. 7) by the second motorized joint 17e, 18 inserted in the distal receptacle body 17c via the open end thereof, and
struts 22, 23 connecting the proximal cap interface 17B to the distal cap interface 17A,
wherein the proximal cap interface 17B and/or the distal cap interface 17A defines a first set of connectors 26b1 and a second set of connectors 18a5, the struts 22, 23 selectively connected to the proximal cap interface 17B and/or the distal cap interface 17A along a selective one of a first orientation via the first set of connectors and a second orientation different than the first orientation via the second set of connectors (this is an alternative limitation; the Claim only requires the struts to be selectively connected to the respective interface(s) in either the first orientation or the second orientation).
Claim 12: The modular robot arm of claim 11, wherein the struts are releasably attached to the proximal cap interface 17B and/or the distal cap interface 17A.
Claim 13: The modular robot arm of claim 11, wherein both the proximal cap interface 17B and the distal cap interface 17A define the first set of connectors and the second set of connectors.
Claim 14: The modular robot arm of claim 11, wherein the first orientation is parallel to an axis of rotation of a corresponding one of the base motorized joint and the second motorized joint and the second orientation is perpendicular to the axis of rotation.
Claim 15: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are distributed circumferentially around a first axis and the connectors of the second set of connectors are distributed about a second axis non-parallel to the first axis (see, e.g., FIG. 14A).
Claim 16: The modular robot arm of claim 15, wherein a number of the connectors of the first set of connectors corresponds to a number of the connectors of the second set of connectors, each of first distances between the first axis and the connectors of the first set of connectors equals an associated one of second distances between the second axis and the connectors of the second set of connectors.
Claim 17: The modular robot arm of claim 16, wherein the first distances extend from the first axis to first contact surfaces of the first connectors and wherein the second distances extend from the second axis to second contact surfaces of the second connectors.
Claim 18: The modular robot arm of claim 17, wherein each of the first contact surfaces is oriented in a respective one of first directions and each of the second contact surfaces is oriented in a respective one of second directions, the first directions and the second directions being radial relative to the first axis and the second axis.
Claim 19: The modular robot arm of claim 11, wherein the connectors of the first set of connectors are slots defined in an outer face of the first cap interface, the connectors of the second set of connectors being slots defined in an outer face of the second cap interface.
Claim 20: The modular robot arm of claim 11, wherein the connectors are female tubular members.

Response to Arguments
Applicant's 08/24/2022 arguments have been fully considered, but they are not relevant to the rejection of Claim 11 under 35 U.S.C. 102 presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658